DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a host vehicle input module, an inter-vehicle distance input module, safe distance defining module, reaction time setting mdouel,driving cost optimization module in claim 1.  Also in claim 3 a preceding vehicle speed input module, and in claim 4 the traction force output module.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2019/0329772) in view of Nilsson (US 2015/0073663) 
As to claim 1 Graves a vehicle adaptive cruise control apparatus for controlling traveling of a host vehicle on a basis of a movement of a preceding vehicle traveling in front of the host vehicle, comprising: 
a host vehicle speed input module that is configured to receive a vehicle speed of the host vehicle (Paragraph 11 “In some embodiments of the first example aspect the current vehicle state includes: (i) a speed of the vehicle;”, Paragraph 49 “The vehicle control system 115 may determine a linear speed, angular speed, acceleration, engine RPMs, transmission gear and tire grip of the vehicle 105, among other factors, using information from one or more of the satellite receivers 132, the IMU 118, and the vehicle sensors 111.”); 
an inter-vehicle distance input module that is configured to receive an inter-vehicle distance between the preceding vehicle and the host vehicle(Paragraph 11 “In some embodiments of the first example aspect the current vehicle state includes: (i) a speed of the vehicle; (ii) a distance from the vehicle to any leading vehicle detected in front of the vehicle”); 
a safe distance defining module that is configured to define a minimum safe inter-vehicle distance(Paragraph 77 “Although different safety thresholds can be used in different embodiments to set preferred safety parameters (h.sub.pref.sup.safe .di-elect cons.H.sub.safe), in one example, a standard spacing approach is used such that d.sub.front-safe=vt.sub.spacing+d.sub.min where v is the speed of the ego vehicle 105, t.sub.spacing represents a predefined safe time threshold spacing between vehicles 105, 306 and d.sub.min is a predefined minimum safe distance between vehicles 105, 306 when stopped.”); 
a reaction time setting module that is configured to set a reaction time of a driver with respect to an inter-vehicle comfort distance preferred by the driver(Paragraph 77 “Although different safety thresholds can be used in different embodiments to set preferred safety parameters (h.sub.pref.sup.safe .di-elect cons.H.sub.safe), in one example, a standard spacing approach is used such that d.sub.front-safe=vt.sub.spacing+d.sub.min where v is the speed of the ego vehicle 105, t.sub.spacing represents a predefined safe time threshold spacing between vehicles 105, 306 and d.sub.min is a predefined minimum safe distance between vehicles 105, 306 when stopped.”); and 
a driving cost optimization module that is configured to use adaptive cruise control based on a model predictive control in space domain so that driving costs of the host vehicle are optimized by varying vehicle speed and/or traction force of the host vehicle(Paragraph 73 “Accordingly, predictive perception module 402 provides a set of action-conditioned predictions 416 that effectively form an interactive model of the environment surrounding the ego vehicle 105, providing the AS controller module 412 with the input needed for it to manipulate the vehicle 105 (e.g. throttle or brake) within its environment to minimize a defined cost function or maximize total reward.”) 
Graves does not explicitly disclose wherein the driving cost optimization module uses a maximum speed reference for the host vehicle which is defined as ratio between 

Nilsson teaches driving cost optimization module uses a maximum speed reference for the host vehicle which is defined as ratio between a) the inter-vehicle distance detected by an inter-vehicle distance sensor reduced by the minimum safe inter-vehicle distance defined by the safe distance defining module and b) the reaction time of the driver set by the reaction time setting module (Paragraph 66 “The longitudinal velocity v.sub.x.sub.k of the host vehicle e at the specific time instance k is restricted between zero and a specified reference longitudinal velocity v.sub.ref. Paragraph 98-100 “and the cost function for retaining a reference velocity while allowing smooth ride comfort for the host vehicle e designed as”)
It would have been obvious to one of ordinary skill to modify Graves to include the teachings of having the cost optimization module use a maximum speed reference value for the purpose of maintaining a safe distance of the host vehicle from the preceding vehicle.
As to claim 2 Graves a vehicle adaptive cruise control apparatus, 
wherein the driving cost optimization module is configured to use a difference between the host vehicle speed and the maximum speed reference as a first penalty for too close inter-vehicle distance in driving cost optimization if the host vehicle speed is not less than the maximum speed reference(Paragraph 77, Paragraph 116). 

a preceding vehicle speed input module that is configured to receive a vehicle speed of the preceding vehicle (Paragraph 77), 
wherein the driving cost optimization module is configured to use a difference between average vehicle speeds of the host vehicle and the preceding vehicle as a second penalty for too slow host vehicle speed (Paragraph 77). 
As to claim 4 Graves in view of Nilsson teaches a vehicle adaptive cruise control apparatus further comprising 
a traction force output module that is configured to output the traction force of the host vehicle (Graves Paragraph 110), 
wherein the driving cost optimization module is configured to optimize the driving costs based on energy consumption which includes a quadratic function of the traction force of the host vehicle and the vehicle speed of the host vehicle (Nilsson Paragraph 15). 
As to claim 6 Graves discloses a vehicle adaptive cruise control apparatus, wherein the safe distance defining module is configured to define the minimum safe inter-vehicle distance based on a product of the host vehicle speed received by the host vehicle speed input module and of a stored value for a minimum time(Paragraph 77). 
As to claim 7 Graves discloses a vehicle adaptive cruise control apparatus wherein the safe distance defining module is configured to define the minimum safe inter-vehicle distance based on a minimum distance between the preceding vehicle and the host vehicle when the host vehicle is at standstill(Paragraph 77). 

wherein the reaction time setting module is configured to set the reaction time of the driver based on a stored value for the reaction time or to set the reaction time of the driver based on an input received by a reaction time input module, and wherein the reaction time is configured to be used together with the host vehicle speed and the minimum safe inter-vehicle distance for defining the driver preferred inter-vehicle comfort distance (Paragraph 77, 79). 
As to claim 9 Graves discloses a vehicle adaptive cruise control apparatus 
wherein the driving cost optimization module is configured to optimize the driving costs of the host vehicle by solving an optimization problem at each step in space domain until an end of driving of the host vehicle (Paragraph 110). 
As to claim 10 the claim is interpreted and rejected as in claim 1.
As to claim 11 the claim is interpreted and rejected as in claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2019/0329772) in view of Nilsson (US 2015/0073663) as applied to claim 1 above, and in further view of Plianos (US 2019/0100209)
As to claim 5 Plianos a vehicle adaptive cruise control apparatus 
wherein the driving cost optimization module is configured to use a maximum host vehicle speed, a maximum host vehicle traction force and the minimum safe inter-vehicle distance defined by the safe distance defining module as hard constraints in cost optimization (Abstract, Paragraph 168). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/24/2021